Name: Commission Decision No 1478/94/ECSC of 27 June 1994 on the introduction of transitional tariff measures for products covered by the Treaty establishing the ECSC for Bulgaria, the Czech Republic, Slovakia, Hungary, Poland, Romania, Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Uzbekistan, Russia, Tajikistan, Turkmenistan, Ukraine, Croatia, Bosnia-Herzegovina, Slovenia and the former Yugoslav Republic of Macedonia, until 31 December 1994 to take account of German unification
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  iron, steel and other metal industries;  European construction;  international security;  Europe;  tariff policy
 Date Published: 1994-06-28

 Avis juridique important|31994S1478Commission Decision No 1478/94/ECSC of 27 June 1994 on the introduction of transitional tariff measures for products covered by the Treaty establishing the ECSC for Bulgaria, the Czech Republic, Slovakia, Hungary, Poland, Romania, Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Uzbekistan, Russia, Tajikistan, Turkmenistan, Ukraine, Croatia, Bosnia-Herzegovina, Slovenia and the former Yugoslav Republic of Macedonia, until 31 December 1994 to take account of German unification Official Journal L 159 , 28/06/1994 P. 0037 - 0038 Finnish special edition: Chapter 11 Volume 37 P. 0076 Swedish special edition: Chapter 11 Volume 37 P. 0076 COMMISSION DECISION No 1478/94/ECSC of 27 June 1994 on the introduction of transitional tariff measures for products covered by the Treaty establishing the ECSC for Bulgaria, the Czech Republic, Slovakia, Hungary, Poland, Romania, Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Uzbekistan, Russia, Tajikistan, Turkmenistan, Ukraine, Croatia, Bosnia-Herzegovina, Slovenia and the former Yugoslav Republic of Macedonia, until 31 December 1994 to take account of German unificationTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof, Whereas, from the date of German unification onwards, the tariff applied to products governed by the ECSC Treaty will be fully applicable to the territory of the former German Democratic Republic; Whereas the former German Democratic Republic had concluded numerous agreements with Bulgaria, Czechoslovakia, Hungary, Poland, Romania, the USSR and Yugoslavia which provided for a yearly exchange of specific goods in maximum quantities or to maximum values at a zero rate of duty; whereas the former German Democratic Republic had concluded long-term cooperation and investment agreements with Czechoslovakia, Poland and the USSR which, according to the terms of these agreements, will give rise to deliveries of goods covered by the Treaty establishing the ECSC at zero rates of duty for many years to come; Whereas agreements of the first type not renewed after 31 December 1990 and agreements of the second type will be renegotiated at Community, German or private enterprise level, but this process of renegotiation will take some time; Whereas the maximum quantities or values mentioned in these agreements do not entail legally binding obligations between parties and non-performance therefore cannot lead to compensation by the European Coal and Steel Community; Whereas it is necessary, therefore, during a transitional period do attenuate the impact resulting from German unification on both types of agreement as otherwise serious repercussions on enterprises in the territory of the former German Democratic Republic and in Bulgaria, the Czech Republic, Slovakia, Hungary, Poland, Romania, Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Uzbekistan, Russia, Tajikistan, Turkmenistan, Ukraine, Croatia, Bosnia-Herzegovina, Slovenia and the former Yugoslav Republic of Macedonia, could result and indeed the stability of the economies of these countries might be adversely affected thereby; Whereas for these reasons it is appropriate to suspend temporarily the customs duties applied to products covered by the ECSC Treaty originating in Bulgaria, the Czech Republic, Slovakia, Hungary, Poland, Romania, Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Uzbekistan, Russia, Tajikistan, Turkmenistan, Ukraine, Croatia, Bosnia-Herzegovina, Slovenia and the former Yugoslav Republic of Macedonia, which are covered by the abovementioned agreements between the former German Democratic Republic and these countries up to the maximum quantities or values laid down therein; Whereas it is appropriate, in view of the special circumstances of German unification, for the said suspension of duties to be applicable to the products concerned only in so far as they are put into free circulation in the territory of the former German Democratic Republic; Whereas it is necessary to make provision for determining the origin of the goods which will be covered by the said suspension of duties; Whereas in view of the difficulties in applying these measures and the fact that some of their consequences are unforseeable, it is appropriate to emphasize the transitional character of these measures and restrict their duration to a one-year period up to 31 December 1994; Whereas a similar transitional arrangement was set up until 31 December 1992 by Council Regulation (EEC) No 3568/90 (1) and by Commission Decision No 3788/90/ECSC (2), extended until 31 December 1993 by Council Regulation (EEC) No 1343/93 (3) and by Commission Decision 1535/93/ECSC (4); Whereas it is appropriate to provide for special measures and a procedure to implement them, in case the temporary suspension of duties causes or threatens to cause serious injury to a branch of Community industry; Whereas this Decision implies a derogation from recommendation No 1-64 of the High Authority of the ECSC concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community; Whereas this Decision does not otherwise affect the powers of the Member States with regard to commercial policy referred to in Article 71 of the Treaty; Whereas these measures are solely related to the customs tariff and, in any event, must not prejudice the application of any Community measures under the common commercial policy; Having consulted the Consultative Committee and with the unanimous assent of the Council, HAS ADOPTED THIS DECISION: Article 1 1. From 1 January 1994 to 31 December 1994 the customs duties applied to products covered by the ECSC Treaty including the anti-dumping duties to be applied on 3 October 1990, shall be suspended for goods originating in Bulgaria, the Czech Republic, Slovakia, Hungary, Poland, Romania, Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Uzbekistan, Russia, Tajikistan, Turkmenistan, Ukraine, Croatia, Bosnia-Herzegovina, Slovenia and the former Yugoslav Republic of Macedonia, covered by the agreements listed in Annexes I and II of Council Regulation (EC) No 665/94 (5) concluded between those countries and the former German Democratic Republic - the essential elements of which have been published in communication No 91/C151/01 of 10 June 1991 (6) up to the maximum quantities or values established by the said agreements. 2. The provisions of paragraph 1 shall be applicable only if: - the goods in question are released for free circulation on the territory of the former German Democratic Republic and are consumed there or undergo processing conferring Community origin there (7), - a licence issued by the relevant German authorities stating that the goods in question fall within the scope of the provisions contained in paragraph 1 is submitted in support of the entry for release for free circulation. 3. The Commission and the competent German authorities shall take whatever measures are needed to ensure that the final consumption of the products in question, of the processing by which they acquire Community origin, takes place on the territory of the former German Democratic Republic. Article 2 To determine the origin of the goods referred to in Article 1, Articles 22 to 26 of Regulation (EEC) No 2913/92 shall apply. Article 3 1. If the suspension of the duties referred to in Article 1 causes serious injury to Community producers in one or several Member States of like or directly competitive products, the Commission, either on its own initiative or at the request of a Member State, may terminate the suspension of the duty for the product concerned. 2. The procedure set out in Article 11 of Council Regulation (EEC) No 1765/82 of 30 June 1982 (8) on common rules for imports from State-trading countries shall be followed. 3. These measures shall not prejudice the application of any Community measures under the common commercial policy. Article 4 This Decision shall enter into force on 1 January 1994. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1994. For the Commission Leon BRITTAN Member of the Commission (1) OJ No L 353, 17. 12. 1990, p. 1. (2) OJ No L 364, 28. 12. 1990, p. 27. (3) OJ No L 133, 2. 6. 1993, p. 1. (4) OJ No L 151, 22. 6. 1993, p. 23. (5) OJ No L 83, 26. 3. 1994, p. 1. (6) OJ No C 151, 10. 6. 1991, p. 1. (7) Checks on this use shall be carried out pursuant to the relevant Community provisions on end-use (Article 82 of Regulation (EEC) No 2913/92). (8) OJ No L 195, 5. 7. 1982, p. 1. Regulation as last amended by Regulation (EEC) No 1013/93 (OJ No L 105, 30. 4. 1993 p. 1).